            Case 1:16-cv-03175-PKC Document 143 Filed 10/24/19 Page 1 of 2



                                        Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                     Mark W. Batten
                                                                                                                     Member of the Firm
October 24, 2019                                                                                                     d 617.526.9850
                                                                                                                     f 617.526.9899
                                                                                                                     mbatten@proskauer.com
VIA ECF                                                                                                              www.proskauer.com

The Honorable P. Kevin Castel
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 11D
New York, NY 10007
Facsimile: (212) 805-7949

         Re: Ernestine Grant v. The New York Times Company, et al., No. 16 Civ. 03175
              (PKC)(DCF)

Dear Judge Castel:

       We represent the Defendants in this action, The New York Times Company (“The
Times”), Mark Thompson, and Meredith Levien. The next case management conference is
scheduled to take place on December 4 at 11:15 am.

        Since our last update to the Court on September 20, 2019, the parties continued
settlement discussions through a private mediator in an effort to come to a resolution. Due to the
fact that both the Chief Revenue Officer and the Chief Executive Officer are named defendants
in this matter and in light of the size of Plaintiff’s settlement demand, it has taken some
additional time for The Times to obtain the required approvals to move forward with a counter-
offer.

       While negotiations were still pending, on October 10, 2019, counsel for Plaintiff served
deposition notices on 10 current and former employees of The Times, starting with the Chief
Revenue Officer and the Chief Executive Officer on October 30 and 31 respectively, and
continuing with depositions noticed for November 1, 6, 7, 8, 11, 12, 13, and 14. On October 21,
The Times communicated a counter-offer to the mediator. Counsel for Plaintiff did not submit
another proposal and, as a result, the parties have, at least for now, reached an impasse.

        In light of the current circumstances, Defendants respectfully request that the Court
extend the current fact discovery deadline by 10 weeks to January 31, 2020 so that the parties
have adequate time to schedule and complete the requested depositions, most of which are of
deponents who no longer work for The Times and so are not within The Times’ control. Counsel
for Plaintiff does not consent to this request.

         We thank Your Honor for the Court’s consideration of this request.




   Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
        Case 1:16-cv-03175-PKC Document 143 Filed 10/24/19 Page 2 of 2




Hon. Kevin Castel
October 24, 2019
Page 2

                                    Respectfully submitted,

                                    /s/ Mark W. Batten

                                    Mark W. Batten

cc:   Larissa Boz, Esq.
      Lawrence Pearson, Esq.
      Hilary Orzick, Esq.
